Citation Nr: 0202724	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  98-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include aching joints, claimed as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from June 1997 and November 1998 rating decisions of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for aching joints and for 
peripheral neuropathy, claimed as due to herbicide exposure, 
respectively.  In August 2000, these matters were remanded to 
the RO for further action.  


REMAND

As noted, in August 2000, the Board remanded the issue on 
appeal.  The issue was and remains service connection.  
Because of other evidence contained in the claims file, the 
Board sought a medical opinion regarding whether there is a 
relationship between peripheral neuropathy and exposure to 
Agent Orange.

Instead of complying with the remand, the RO informed the 
examiner that the Board had established service connection 
for peripheral neuropathy and that an examination was needed 
to determine severity.  The examiner did not determine 
whether there was a relationship between peripheral 
neuropathy and service or a relationship between peripheral 
neuropathy and Agent Orange exposure.  The examination report 
did not address the lower extremities.  The examination 
report is not adequate.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand.  It was further held that where the 
remand orders of the Board are not complied with, the Board 
errs in failing to insure compliance.  The Court also noted 
that its holdings in that case are precedent to be followed 
in all cases presently in remand status.  Id.  Because the RO 
failed to follow the Board's remand instructions, this case 
must again be remanded to the RO for another examination to 
be conducted.

Accordingly, to ensure that VA has met its duty to 
assist the claimant in developing the facts 
pertinent to the claim and to ensure full 
compliance with due process requirements, the case 
is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
examination of the upper and lower 
extremities.  The claims folder should be 
made available to the examiner for 
review.  The examiner must determine if 
there is a relationship between Agent 
Orange exposure  and any identified 
peripheral neuropathy or aching joints.  
If there is no relationship, that fact 
should be noted in the report.  

2.  The RO must comply with the remand 
instructions.

3.  The veteran is informed that if there 
is additional evidence disclosing a 
relationship of his neuropathy to Agent 
Orange exposure, he must submit that 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





